ABEL AoosTA,cLERK ‘ _ v
couRT 0 1 INAL APPEALS 0F TEXAS
P.o-.BOXF1§§0§,cAPHOL sTATIoN HE©EUVE

AusTIN,Tm815 S.W. 2d.(Tex,_Criln.A_pp.1991)/WR_-79,/+56-02/WR-79,456-01,and ANY AND ANY
TRANSCRIPTS,DISCOVERY,EXHIBITS YOUR HONORABLE COURT RECORDS MAY PERTAIN IN THE`
ESPECIALLY THE APPEAL OF THE DEATH SENTENCE ,BECAUSE ELLASON NEVER RECEIVED ANY'

SUCH DOCUMENTS OR TRANSQRIPT TO BE ABLE TO ASSIST HIS ATTORNEYS FROM THE DEATH
SENTENCE HE RECEIVED FROM DATES NEEDED ARE 1986 to 2015].

AS you know,the Freedom Of lnformation Act privides that all portions of a
document are exempt from release,the remainder must be segregated and disclosed;
Therefore, I will expect you to send me all non-exempt portions of my records which
l have requested and ask that you justify any deletions with reference to specific
exemption of FOIA, The information requested is not to be used for commercial benefit;j
so l do not expect to be charged fees for your review of the material to see if
it falls within one of FOIA's exemptions. The clerk needs to know that me

being a prisoner l cannot receive nothing but paper form material_. THANK YOU.

y RESPECTFULLY SU§;;§§:;ZZ;/
jaw /G-»

_T__HOMAS I)EWAYNE EL;LASON

#600129

AL;LRED UNIT

2101 m369 N

lowA PARK,TE>